Per Curiam.
The questions involved in this case are the same as those considered and determined in the case of Sykes v. Beck, 90 N. W. Rep. 844, in which the opinion has just been handed down. The same attorneys appear in both cases. No briefs were filed in this case, and it was agreed by counsel in open court that the disposition of this case should be governed by the decision in the Reck case. Following the order made in that case, the district court is accordingly directed to reverse its judgment and enter judgment dismissing the action.